Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 1 of 27 Page ID #:1
 Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 2 of 27 Page ID #:2



                                AFFIDAVIT
I, Lori Carmack, being duly sworn, declare and state as follows:

                            I. INTRODUCTION
     1.   I am a Special Agent (“SA”) with the Department of

Homeland Security, Homeland Security Investigations (“HSI”), and

have been so employed since May 2019.        I am currently assigned

to the El Camino Real Financial Task Force within the Los

Angeles office.    My current duties include the investigation of

matters concerning bank fraud, wire fraud, identity theft, money

laundering, and other unlawful financial transactions.

     2.   Prior to becoming a SA with HSI, I was employed as a

contract forensic accountant with HSI from June 2016 to May

2019, where I was responsible for supporting HSI SAs with the

financial review and analysis in money laundering

investigations.    I have supported several types of

investigations, including violations for financial, cyber,

drugs, and trade fraud.

     3.   I completed six months of training at the Federal Law

Enforcement Training Center in Brunswick, Georgia.          My training

included, but was not limited to, instruction on customs law,

including commercial fraud, customs fraud, intellectual property

violations and counter-proliferation; immigration law; asset

forfeiture law; financial crimes, including check fraud, bank

fraud, and wire fraud; money laundering, including instruction

on schemes used to conceal and launder the proceeds of such

crimes; child exploitation; and general drug recognition.




                                    1
 Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 3 of 27 Page ID #:3



     4.      Throughout the course of my career, I have conducted

an array of criminal investigations involving money laundering,

bank fraud, and many other unlawful schemes impacting financial

institutions.    I have experience conducting search, seizure and

arrest warrant operations.      Recently, I have been assigned to

work with the U.S. Department of Justice and other law

enforcement partners to investigate possible fraud associated

with the stimulus and economic assistance programs created by

the federal government in response to the COVID-19 relief

programs.

                       II. PURPOSE OF AFFIDAVIT
     5.      This affidavit is made in support of a criminal

complaint against, and arrest warrant for, HASSAN KANYIKE

(“KANYIKE”) for a violation of 18 U.S.C. § 1344(2).

     6.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there
is sufficient probable cause for the complaint and arrest

warrant and does not purport to set forth all of my knowledge of

or investigation into this matter.       Unless specifically

indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.

                   III. STATEMENT OF PROBABLE CAUSE

     A.      Summary of Probable Cause
     7.      As set forth below, from in or around April 2020 until

June 2020, KANYIKE perpetrated a scheme to obtain money, funds,
 Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 4 of 27 Page ID #:4



and property owned by and under the control of a financial

institution by means of false and fraudulent representations,

pretenses, and promises.     Specifically, there is probable cause

to believe that KANYIKE has submitted false and fraudulent

applications in the name of “Falcon Motors” and “HK Development”

to obtain loans under the Paycheck Protection Program (“PPP”)

from financial institutions insured by the Federal Deposit

Insurance Corporation (“FDIC”).       In addition, KANYIKE has sought

to defraud the Small Business Administration (“SBA”) and other

lenders and financial institutions in connection with the PPP

and the Economic Injury Disaster Loan (“EIDL”) program.

     B.   Background
The Paycheck Protection Program

     8.   The Coronavirus Aid, Relief, and Economic Security

(“CARES”) Act is a federal law enacted in or around March 2020

and designed to provide emergency financial assistance to the

millions of Americans who are suffering the economic effects

caused by the COVID-19 pandemic.       One source of relief provided
by the CARES Act was the authorization of up to $349 billion in

forgivable loans to small businesses for job retention and

certain other expenses, through the PPP program.          In or around

April 2020, Congress authorized over $300 billion in additional

PPP funding.

     9.   In order to obtain a PPP loan, a qualifying business

must submit a PPP loan application, signed by an authorized

representative of the business.       The PPP loan application

requires the business (through its authorized representative) to
 Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 5 of 27 Page ID #:5



acknowledge the program rules and make certain affirmative

certifications in order to be eligible to obtain the PPP loan.

In the PPP loan application, the small business (through its

authorized representative) must state, among other things, its:

(a) average monthly payroll expenses; and (b) number of

employees.    These figures are used to calculate the amount of

money the small business is eligible to receive under the PPP.

In addition, businesses applying for a PPP loan must provide

documentation showing their payroll expenses.

     10.     A PPP loan application must be processed by a

participating lender.     Data from the application, including

information about the borrower, the total amount of the loan,

and the listed number of employees, is transmitted by the lender

to the SBA in the course of processing the loan.          If a PPP loan

application is approved, the participating lender funds the PPP

loan using its own monies, which are 100% guaranteed by the SBA.

The SBA is a United States government agency based in

Washington, D.C.

     11.     PPP loan proceeds must be used by the business on

certain permissible expenses, e.g., payroll costs, interest on

mortgages, rent, and utilities.       In some instances, the PPP

allows the interest and principal on the PPP loan to be entirely

forgiven if the business spends the loan proceeds on these

expense items within a designated period of time after receiving

the proceeds and uses a certain amount of the PPP loan proceeds

on payroll expenses.
 Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 6 of 27 Page ID #:6



The EIDL Program

     12.    The EIDL program is an SBA program that provides low-

interest financing to small businesses, renters, and homeowners

in regions affected by declared disasters.

     13.    The CARES Act also authorizes the SBA to provide EIDLs

of up to $2 million to eligible small businesses experiencing

substantial financial disruption due to the COVID-19 pandemic.

In addition, the CARES Act authorized the SBA to issue advances

of up to $10,000 to small businesses within three days of

applying for an EIDL.     The amount of the advance is determined

by the number of employees the applicant lists and certifies

having.    The advances do not have to be repaid.

     14.    In order to obtain an EIDL and advance, a qualifying

business must submit an application to the SBA and provide

information about its operations, such as the number of

employees, gross revenues for the 12-month period preceding the

disaster, and cost of goods sold in the 12-month period

preceding the disaster.     In the case of EIDLs for COVID-19

relief, the 12-month period ran from January 31, 2019 to January

31, 2020.   The applicant must also certify that all of the

information in the application is true and correct to the best

of the applicant’s knowledge.

     15.    EIDL applications are submitted directly to the SBA.

The amount of the loan, if the application is approved, is

determined based, in part, on the information provided by the

applicant about employment, revenue, and costs of goods, as

described above.    Any funds issued under an EIDL or advance are
 Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 7 of 27 Page ID #:7



issued directly by the SBA.       EIDL funds can be used for payroll

expense, sick leave, production costs, and business obligations,

such as debts, rent, and mortgage payments.          If the applicant

also obtains a loan under the PPP, the EIDL funds cannot be used

for the same purpose as the PPP funds.

     C.    Relevant Entities
     16.   Based on records from the California Secretary of

State, Falcon Motors Inc. (“Falcon Motors”) was incorporated in

California on May 18, 2018, as a car dealership located in Van

Nuys, within the Central District of California (hereinafter,

“the Van Nuys address”).       KANYIKE is both the Chief Executive

Officer and Chief Financial Officer of Falcon Motors.

     17.   Falcon Motors maintains a business checking account

with JP Morgan Chase (“JPMC”) ending in xxx0153.           Based on

records received from JPMC, I know the signature card contains

the name, signature, and social security number of “Hassan

Shaban Kanyike,” and a business address of the Van Nuys address.

Based on my investigation, I know that KANYIKE has used this

account to receive PPP and EIDL proceeds.

     18.   HK Development International (“HK Development”) is a

sole proprietorship run by KANYIKE. 1        The business address for HK

Development, as listed on PPP and EIDL applications, is a

residential address in Newhall, within the Central District of

California (hereinafter, “the Newhall address”)——which is also


      1 Based on documents I have reviewed, KANYIKE refers to this business
as both HK Development and HK Developments. I understand these references to
be to the same entity. Hereinafter, I will refer to the business as HK
Development.
 Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 8 of 27 Page ID #:8



the same address listed by KANYIKE on his most recent California

Drivers’ License as his home address.         Based on the

investigation, I understand that HK Development is purportedly

involved in, at least, the retail business.

     19.    KANYIKE maintains a personal checking account at Wells

Fargo Bank (“Wells Fargo”) ending in xxx1894.           Based on records

received from Wells Fargo, I know the signature card contains

the name, signature, and social security number of “Hassan S

Kanyike.”    KANYIKE listed his employer as “HK Development,” and

uses the Newhall address as the mailing address.           Based on my

investigation, I know that KANYIKE has used this account to

receive PPP and EIDL proceeds.

     20.    Lender 1 is a publicly traded real-estate investment

trust headquartered in New York, New York.          Through its

subsidiary, Lender 1 participated in the PPP as both a lender

and a broker between borrowers and other PPP lenders.            Based on

the investigation, I understand that Lender 1 likely served as a

broker for a PPP loan that once approved, was ultimately funded

by Bank 1, an FDIC-insured bank headquartered in West Reading,

Pennsylvania. 2

     21.    Lender 2 is a non-bank finance company based in

California that engages in lending to small businesses.             Lender

2 is an SBA Preferred Lender and participated as a PPP lender to

small businesses.


      2 Based on the investigation to date, the evidence suggests that Bank 1
funded this loan; however, Bank 1 has not yet been able to confirm this
point.
 Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 9 of 27 Page ID #:9



     22.   Bank 2 is a financial institution insured by the FDIC

and based in Utah.     Bank 2 is an SBA Preferred Lender and

participated as a PPP lender to small businesses.

     23.   Bank 3 is a financial institution insured by the FDIC

and based in New York, New York.        Bank 3 is a SBA Preferred

Lender and participated as a PPP lender to small businesses

     24.   Bank 4 is a financial institution insured by the FDIC

and based in Oakland, California.        Bank 4 is a SBA Preferred

Lender and participated as a PPP lender to small businesses.

     D.    Overview of Fraud
     25.   As described further below, evidence gathered in the

investigation demonstrates that between in or around April 2020

and June 2020, KANYIKE submitted, or caused to be submitted, at

least seven fraudulent loan applications in order to obtain

funds through the PPP and EIDL.        In these applications, KANYIKE

misrepresented, among other things, the total number of

employees and expenses for these businesses.           For example, in

his five PPP applications for Falcon Motors, 3 KANYIKE

misrepresented that Falcon Motors employed—at different times to

different lenders—between 5 and 28 individuals, and that it had

monthly payroll expenses between $55,100 and $189,250.             In

truth, the evidence shows that KANYIKE and Falcon Motors did not

support payroll activity of this size.




      3 Four of the five applications listed “Falcon Motors Inc” as the

applicant and one application listed “Falcon Motors.” I understand all
applications to be related to the same entity that I have referred to here as
“Falcon Motors.”
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 10 of 27 Page ID #:10



     26.   Additionally, KANYIKE used four different Employer

Identification Numbers (“EIN”) in connection with his five PPP

loan applications on behalf of Falcon Motors.         I understand that

an EIN is a unique nine-digit number assigned by the IRS to U.S.

businesses for the purposes of identification.         These four EIN

numbers are associated with the following entity names: Falcon

Motors Inc., Falcon Motors, Falcon Motors Lux, and Falcon Motors

Sales.   Based on the investigation, I understand that the EIN

for Falcon Motors Inc. was created on or about June 19, 2018 and

that the other three EINs (Falcon Motors, Falcon Motors Lux, and

Falcon Motors Sales) were created after February 15, 2020.           In a

PPP application, the applicant must certify that the business

“was in operation on February 15, 2020, and had employees for

whom it paid salaries and payroll taxes or paid independent

contractors . . . .”     Accordingly, in each of the applications

where KANYIKE listed an EIN for Falcon Motors that was created

after February 15, 2020, he falsely certified that the business

was in operation prior to February 15, 2020, and paid salaries

or payroll taxes during that time.       Based on my training and

knowledge of this investigation, I believe that KANYIKE secured

multiple EINs in 2020 to help hide his fraud scheme and obtain

additional PPP loans.
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 11 of 27 Page ID #:11
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 12 of 27 Page ID #:12



Kampala, Uganda, and listed “[KANYIKE’s FATHER] Enterprises

Kampala Ug” as the beneficiary.       These payments had no apparent

business purpose.    Based on records reviewed in connection with

the investigation, I understand that KANYIKE’s father lives in

Uganda.

     31.    The PPP loan and EIDL proceeds associated with HK

Development were wired into KANYIKE’s Wells Fargo Account ending

in xxx1894; however, based on my review of the account records,

it does not appear that KANYIKE used the funds for business

expenses.   For example, after receiving the loans, KANYIKE

withdrew approximately $16,275 in cash, sent $5,000 to another

account in Uganda, and sent $10,000 to Falcon Motors at JPMC

Account xxx0153.

     E.     Falsified and Successful Loan Applications
            1.   Lender 1 PPP Loan to Falcon Motors

     32.    On or about April 6, 2020, Lender 1 received a PPP

application from “Hassan Kanyike” on behalf of Falcon Motors

Inc. seeking a PPP loan in the amount $137,500.         In the

application, KANYIKE represented himself to be the owner of

Falcon Motors and listed the Van Nuys address as the business

address.    As the owner of Falcon Motors, the loan application

requested KANYIKE’s residential address, and KANYIKE listed the

Newhall address.    In the PPP loan package, the EIN for Falcon

Motors was 83-094XXXX.

     33.     The PPP application submitted to Lender 1 stated that

Falcon Motors’ average monthly payroll was $55,100 and that the

company had five employees.      To support his application, KANYIKE
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 13 of 27 Page ID #:13



submitted a Payroll Summary Report for Falcon Motors that

purported to be for the period from March 28, 2019, to March 27,

2020.       The Payroll Summary Report claimed that during this time

period, Falcon Motors paid “$24,339.456 [sic]” in California tax

withholding.

        34.     On April 29, 2020, KANYIKE sent an email from

hassan@hkdevelopments.com (Email Account-1) to Lender 1, and

requested that Lender 1 increase the PPP loan amount to

$300,000. 5       The following day, KANYIKE sent another email to

Lender 1, and attached a purported Payroll Report that listed 19

Falcon Motors employees (including himself) and a payroll of

$385,686 for the first quarter of 2020.

        35.     Based on the information provided to Lender 1 in the

loan application, the initial loan request was approved and

funded.        On or about May 6, 2020, Bank 1 appears to have wired

$137,500 into JPMC Account xxx0153.

        36.     Based on my training, experience, and knowledge of the

investigation, I believe the Falcon Motors PPP loan application

and supporting documents to Lender 1 contained several false and

fraudulent statements.           Specifically, the loan application

claimed that Falcon Motors had five employees and paid state tax

withholdings of $24,339.456 to the state of California.                 In

response to a request for records, the California Employment

Development Department (“EDD”) indicated, however, that it does

not have records of any employees being employed by Falcon

Motors for EIN 83-094XXXX for Tax Years 2019 and 2020.

        5   Lender 1 ultimately denied the request to increase the loan amount.
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 14 of 27 Page ID #:14



     37.     In addition, the purported Payroll Register submitted

via email also contains false and fraudulent statements about

the number of employees and payroll expenses for those purported

employees.    In addition to EDD not having any records of any

Falcon Motors employees, I have reviewed JPMC Account xxx0153,

which is the business checking account for Falcon Motors, and it

does not reflect payroll payments during the first quarter of

2020 totaling $385,686.     Second, KANYIKE provided the names of

his purported employees and the last four digits of their social

security numbers.    Several of the purported employees’ social

security numbers share the same last four digits.          For example,

four employees share the last four digits “5284.”          Based on my

training, experience, and knowledge of this investigation, I

know that a social security number has three parts.          The first

set of three digits is based on the applicant’s geographic

region; the second set of digits is the group number; and the

final set of digits is the serial number, which runs

consecutively from 0001 through 9999.        Based on this formatting,

I believe it is highly improbable that Falcon Motors could have

four employees who share the same last four digits of their

social security numbers.

             2.   Lender 2 PPP Loan to Falcon Motors

     38.     On or about April 30, 2020, Lender 2 received a PPP

application from “Hassan Kanyike” on behalf of Falcon Motors

seeking a PPP loan in the amount of $346,300.         The application

was submitted by KANYIKE, who represented himself to be the

owner of Falcon Motors.     KANYIKE provided a different and new
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 15 of 27 Page ID #:15



EIN for Falcon Motors in connection with this application: 85-

083XXXX. 6   The business address listed for Falcon Motors was the

Van Nuys address.     KANYIKE did not list an email address.           As

the owner of Falcon Motors, KANYIKE also provided his

residential address as the Newhall address. 7

      39.    On or about May 4, 2020, KANYIKE sent an email from

Email Account-1 to a Lender 2 employee that included, among

other things, a copy of a Falcon Motors completed PPP

application, a copy of a purported IRS Form 941 for 2019 for

Falcon Motors, and a purported Payroll Register Report for the

First Quarter of 2020.

      40.    Based on the information provided in the application,

Lender 2 approved and funded the loan.          On or about May 12,

2020, Lender 2 wired $346,300 into JPMC Account xxx0153.

      41.    The PPP application submitted to Lender 2 stated that

Falcon Motors’ average monthly payroll was $138,520 and that the

company had 18 employees.       KANYIKE submitted several purported

federal tax documents that contained false statements; however,

the IRS has no record of these tax documents having been

submitted on behalf of Falcon Motors.          For example, KANYIKE

included a purported IRS Form 940 for 2019 for Falcon Motors

(EIN 85-083XXXX) that claimed that it made $1,662,240 in total

payments to its employees in 2019.




      6 I understand that “Falcon Motors Sales” is the entity name associated
with this EIN.
      7 The city name “Newhall” was cut off at “Newha” but the street number

and street name were identical.
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 16 of 27 Page ID #:16



     42.   KANYIKE also submitted a Payroll Register Report for

Falcon Motors purportedly for the Pay Period January 1, 2020, to

March 31, 2020, listing 19 employees (including himself) and

claimed a total payroll of $415,560 for that period.

     43.   Based on my training, experience, and knowledge of

this investigation, I believe the statements about the number of

employees and wages paid are false statements designed to obtain

a PPP loan from Lender 2.      For example, in response to a request

for records, California EDD indicated that it does not have

records of any employees being employed by Falcon Motors for EIN

85-083XXXX for Tax Years 2019 and 2020.

     44.   As previously discussed, I have reviewed Falcon

Motor’s business checking account (JPMC Account xxx0153) and was

unable to find payroll expenditures for the specific employees

and amounts that KANYIKE identified in the Payroll Register.

     45.   KANYIKE once again provided the names and last four

digits of social security numbers for his purported employees,

several of which shared the same last four digits.

     46.   In addition, based on the investigation, I understand

that EIN 85-083XXXX was created in or around April 2020.

Therefore, this entity was not in existence at the time of the

alleged payroll expenditures.

     47.   Moreover, as part of the SBA PPP loan application

process KANYIKE falsely certified that “[t]he Applicant [85-

083XXXX] was in operation on February 15, 2020 and had employees

for whom it paid salaries and payroll taxes or paid independent

contractors. . . .”
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 17 of 27 Page ID #:17



      48.   Finally, at the time of this PPP loan application,

KANYIKE, like all other applicants, had to certify that

“[d]uring the period beginning on February 15, 2020 and ending

on December 31, 2020, the Applicant has not and will not receive

another loan under the Paycheck Protection Program.”             However,

as detailed above, at the time of this certification, KANYIKE

had already applied for two PPP loans on behalf of Falcon

Motors, albeit by using a different EIN.          Based on my training,

experience, and knowledge of this investigation, I believe that

KANYIKE applied for multiple EINs in 2020 to help hide his fraud

scheme and obtain additional PPP loans.

            3.    Bank 2 PPP Application

      49.   On or about April 23, 2020, Bank 2 received a PPP

application from “Hassan Kanyike” on behalf of “Falcon Motors

Inc” seeking a PPP loan in the amount of $420,000.            The

application was submitted by KANYIKE, who represented himself to

be the owner of Falcon Motors.        The business address listed for

Falcon Motors was the Van Nuys address.          KANYIKE provided a
different and new EIN (his third) for Falcon Motors in

connection with this application: 85-080XXXX. 8          As the owner of

Falcon Motors, KANYIKE again listed the Newhall address in the

application.

      50.   On or about April 24, 2020, KANYIKE sent an email to

Bank 2 and included the following supporting documents for his

loan application: (1) a copy of his California state Drivers’


      8 I understand that “Falcon Motors” is the entity name associated with

this EIN.
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 18 of 27 Page ID #:18



License, (2) a voided check from the Falcon Motors account at

JPMC (JPMC Account xxx0153), and (3) a copy of a purported 2019

Falcon Motors tax return (IRS Form 940).        Based on the

information in the application and supporting documents, Bank 2

approved and funded the PPP loan.       On or about May 8, 2020, Bank

2 wired $420,000 into JPMC Account xxx0153.

     51.    The PPP application submitted to Bank 2 stated that

Falcon Motors’ average monthly payroll was $168,000 and that the

company had 26 employees.      In the IRS Form 940 referenced above,

KANYIKE represented that Falcon Motors (EIN 85-080XXXX) made

$2,022,300 in total payments to its employees in 2019.           In

support of his application, KANYIKE also submitted a purported

IRS Form 941 (EIN 85-080XXXX) listing $504,000 in wages, tips,

and other compensation paid in the first quarter of 2020.             Based

on my training, experience, and knowledge of this investigation,

I believe the statements about the number of employees and wages

paid are false statements designed to obtain a PPP loan from

Bank 2.    For example, in response to a request for records,

California EDD indicated that it does not have records of any

employees being employed by Falcon Motors for EIN 85-080XXXX for

Tax Years 2019 and 2020.     Additionally, the IRS has no record of

the IRS Forms 940 and 941 included in this application that were

submitted on behalf of Falcon Motors.

     52.    Based on the investigation, I understand that EIN 85-

080XXXX was created in or around April 2020 and, therefore,

could have not made payroll payments of $2,022,300 in 2019.
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 19 of 27 Page ID #:19



     53.   KANYIKE also falsely certified again that “[t]he

Applicant [EIN 85-080XXXX] was in operation on February 15, 2020

and had employees for whom it paid salaries and payroll taxes or

paid independent contractors. . . .”

     54.   Additionally, KANYIKE falsely certified that “[d]uring

the period beginning on February 15, 2020 and ending on December

31, 2020, the Applicant has not and will not receive another

loan under the Paycheck Protection Program.”         As detailed above,

at the time of this certification, KANYIKE had already submitted

multiple applications for PPP loans on behalf of Falcon Motors,

albeit by using different EIN numbers.

           4.   HK Development Application to Bank 2

     55.   On or about April 11, 2020, Bank 2 received a PPP

application from HK Developments, seeking a PPP loan in the

amount of $98,750.    KANYIKE listed the business address and

residential address as the Newhall address.

     56.   The PPP application submitted to Bank 2 stated that HK

Development’s average monthly payroll was $44,080 and that the
business had eight employees.      To support the application,

KANYIKE submitted a purported “Payroll Summary Report” for HK

Development that, among other things, represented that between

March 28, 2019, and March 27, 2020, HK Development paid $528,960

in wages and $12,575.39 in California state tax withholdings.

     57.   Based on the information in the application, Bank 2

approved and funded the PPP loan.       On or about April 20, 2020,

Bank 2 wired $98,750 to Wells Fargo Account xxx1894.
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 20 of 27 Page ID #:20



     58.   Based on my training, experience, and knowledge of

this investigation, I believe the statements about the number of

employees and wages paid are false statements designed to obtain

a PPP loan from Bank 2.     For example, in response to a request

for records, California EDD could not locate records of any

employees being employed by the EIN associated with HK

Development (46-406XXXX) for Tax Years 2019 and 2020.

     59.   I have also reviewed the Wells Fargo checking account

ending in xxx1894 identified in the application to Bank 2, and

was unable to find payroll expenditures consistent with the

representations in the loan application and Payroll Summary

Report.

           5.    SBA EIDL Loan on behalf of HK Development

     60.   On or about June 15, 2020, KANYIKE applied for an EIDL

from the SBA on behalf of HK Development.        In the application,

KANYIKE provided the business address as the Newhall address.

     61.   The application to the SBA occurred approximately two

months after KANYIKE applied for a PPP loan from Bank 2 for HK
Development.    This time, however, KANYIKE represented that HK

Development had almost double the number of employees.

Specifically, KANYIKE submitted an application to the SBA and

represented that HK Development had 15 employees (compared to 8

employees listed in the application to Bank 2).         In support of

his application, KANYIKE also represented that HK Development’s

gross revenues for the 12 months prior to the date of disaster

totaled $1,600,000, and that the cost of goods sold for the 12

months prior to the date of disaster totaled $820,000.
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 21 of 27 Page ID #:21



     62.   Based on the information provided to the SBA in the

application, SBA approved and funded the loan.         On or about June

22, 2020, SBA wired $149,900 to Wells Fargo Account xxx1894.

     63.   Based on my training, experience, and knowledge of

this investigation, I believe the statements about the number of

employees, revenues, and expenses are false statements designed

to obtain an EIDL from the SBA.       For example, California EDD

could not locate records of any employees being employed by the

EIN associated with HK Development (46-406XXXX) for Tax Years

2019 and 2020.

     64.   I have also reviewed account activity for Wells Fargo

Account xx1894, which received the EIDL funds, and it does not

reflect either the gross revenues figures, or costs of goods

sold figures represented in the EIDL application.

     F.    Falsified and Failed Loan Applications
           1.     Bank 3 PPP Loan Application

     65.   On or about April 7, 2020, Bank 3 received a PPP

application from “Hassan Kanyike” on behalf of Falcon Motors

seeking a PPP loan in the amount of $145,000.         The EIN for

Falcon Motors in connection with this application was 83-

094XXXX, which was the same EIN used in the Lender 1

application.     The application listed KANYIKE as the “contact.”

     66.   Based on the information provided in the application,

Bank 3 rejected the application.

     67.   The PPP application submitted to Bank 3 stated Falcon

Motors’ average monthly payroll was $58,000 and that the company

had eight employees.     The PPP application included a purported
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 22 of 27 Page ID #:22



IRS Form 941 for the first quarter of 2020.         The IRS Form 941

claimed that Falcon Motors had paid $168,500 in wages, tips, and

other compensation.    The application also included a purported

Payroll Summary Report for Falcon Motors from March 28, 2019 to

March 27, 2020, which claimed that during this time period,

Falcon Motors paid “$24,339.456 [sic]” in California tax

withholding.

     68.   Based on my training, experience, and knowledge of

this investigation, I believe the statements about the number of

employees and wages paid are false statements designed to obtain

a PPP loan from Bank 3.     For example, in response to a request

for records, California EDD indicated that it does not have

records of any employees being employed by Falcon Motors for EIN

83-094XXXX for Tax Years 2019 and 2020.

     69.   Additionally, KANYIKE falsely certified that “[d]uring

the period beginning on February 15, 2020, and ending on

December 31, 2020, the Applicant has not and will not receive

another loan under the Paycheck Protection Program.”          As

detailed above, at the time of this certification, KANYIKE had

already submitted an application for a PPP loan on behalf of

Falcon Motors to Lender 1 using the same EIN number.

           2.   Bank 4 PPP Loan Application

     70.   On or about May 8, 2020, Bank 4 received a PPP

application from KANYIKE on behalf of Falcon Motors seeking a

PPP loan in the amount $473,125.       The application was submitted

by KANYIKE, who represented himself to be the owner of Falcon
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 23 of 27 Page ID #:23



Motors.       KANYIKE provided a different and new EIN (his fourth)

for Falcon Motors in connection with this application: 85-

094XXXX. 9     The business address listed for Falcon Motors was the

Van Nuys address.      As the owner of Falcon Motors, KANYIKE also

provided his residential address as the Newhall address.

        71.    On or about May 15, 2020, KANYIKE sent an email to an

employee at Bank 4 titled “Falcon Motors Inc- Paperwork.”

KANYIKE attached the following documents to his email: (1) the

Articles of Incorporation filed with the California Secretary of

State on behalf of Falcon Motors Inc, (2) City of Los Angeles

Tax Registration Certificates for Falcon Motors Inc, and

(3) Statement of Information for Falcon Motors Inc filed with

the California Secretary of State.

        72.    Based on the information provided in the application,

Bank 4 rejected the application.

        73.    The PPP application submitted to Bank 4 stated that

Falcon Motors’ average monthly payroll was $189,250 and that the

company had 28 employees.       KANYIKE included a purported IRS Form

940 for 2019 that contained false statements.           The IRS has no

record of this IRS Form 940 having been submitted on behalf of

Falcon Motors.       In the IRS Form 940, KANYIKE claimed that Falcon

Motors made $2,271,000 in total payments to its employees in

2019.

        74.    KANYIKE also submitted a purported Payroll Register

Report for Falcon Motors for the Pay Period January 1, 2020, to


      9 I understand that “Falcon Motors Lux” is the entity name associated

with this EIN.
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 24 of 27 Page ID #:24



March 31, 2020, listing 28 employees (including himself) and

claimed a total payroll of $473,125 for the period.

     75.   Based on my training, experience, and knowledge of

this investigation, I believe these statements about the number

of employees and wages paid are false statements designed to

obtain a PPP loan from Bank 4.      For example, in response to a

request for records, California EDD indicated that it does not

have records of any employees being employed by Falcon Motors

for EIN 85-094XXXX for Tax Years 2019 and 2020.

     76.   As previously discussed, I have reviewed Falcon

Motor’s business checking account (JPMC Account xxx0153) and was

unable to find payroll expenditures for the specific employees

and amounts that KANYIKE identified in the Payroll Register.

     77.   KANYIKE once again provided the names and last four

digits of social security numbers for his purported employees,

several of which shared the same last four digits.

     78.   In addition, based on the investigation, I understand

that EIN 85-094XXXX was created in or around May 2020.

Therefore, this entity was not in existence at the time of the

alleged payroll expenditures.

     79.   Moreover, as part of the SBA PPP loan application

process KANYIKE falsely certified that “[t]he Applicant [85-

094XXXX] was in operation on February 15, 2020 and had employees

for whom it paid salaries and payroll taxes or paid independent

contractors. . . .”

     80.   Finally, at the time of this PPP loan application,

KANYIKE, like all other applicants, had to certify that that
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 25 of 27 Page ID #:25



“[d]uring the period beginning on February 15, 2020 and ending

on December 31, 2020, the Applicant has not and will not receive

another loan under the Paycheck Protection Program.”          In issuing

this certification, KANYIKE also provided fraudulent information

to Bank 4.    As detailed above, at the time of this

certification, KANYIKE had already applied for several PPP loans

on behalf of Falcon Motors, albeit by using different EINs.

Based on my training, experience, and knowledge of this

investigation, I believe that KANYIKE applied for multiple EINs

in 2020 to help hide his fraud scheme and obtain additional PPP

loans.

     G.      Additional Information that Connects KANYIKE to the
             Fraudulent PPP Applications
     81.     As mentioned above, in connection with the submission

of his PPP applications, KANYIKE used email.         Specifically, he

used Email Account-1 to communicate with employees from Lender

1, Lender 2, and Bank 4.     These communications included the

following:

             a.   On or about April 29, 2020, KANYIKE sent an email

from Email Account-1 to Lender 1, and requested that Lender 1

increase the PPP loan amount to $300,000.

             b.   On or about May 15, 2020, KANYIKE sent an email

from Email Account-1 to an employee at Bank 4 titled “Falcon

Motors Inc- Paperwork.”     KANYIKE attached the following

documents to his email: (1) the Articles of Incorporation filed

with the California Secretary of State on behalf of Falcon

Motors Inc, (2) City of Los Angeles Tax Registration
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 26 of 27 Page ID #:26



Certificates for Falcon Motors Inc, and (3) Statement of

Information for Falcon Motors Inc filed with the California

Secretary of State.

     82.    In connection with the submission of his PPP

application, KANYIKE used the email account

hassanshaban2012@gmail.com (Email Account-2) to communicate with

employees from Bank 2.     Specifically, on or about April 24,

2020, KANYIKE sent an email from Email Account-2 that included

the following supporting documents for his loan application: (1)

a copy of his California state Drivers’ License, (2) a voided

check from the Falcon Motors account at JPMC (JPMC Account

xxx0153), and (3) a copy of a purported 2019 Falcon Motors IRS

Form 940.

     83.    In connection with the investigation, I have reviewed

IP Logins associated with these two email accounts.          On or about

April 6 and 7, 2020, KANYIKE logged into Email Account-1 at the

IP Address 108.185.253.14.      On or about March 31, April 7, and

April 20, 2020, KANYIKE logged into Email Account-2 at the IP

address 108.185.253.14.

     84.    According to records from Charter Spectrum, an

internet service provider, the IP address 108.185.253.14 was

registered in the name of KANYIKE at the Newhall address from

November 11, 2019, until September 18, 2020, the date that

Charter responded to the records request.        The listed “User

Name” is hassan@hkdevelopments.com.

     85.    Additionally, I have also reviewed records of IP

address logins associated with JPMC Account xxx0153, the Bank
Case 2:21-cr-00081-VAP Document 1 Filed 12/08/20 Page 27 of 27 Page ID #:27



account that received multiple fraudulent loan disbursements.

The logins are associated with the UserID “falconmotors2” and

the email address hassan@hkdevelopments.com.         I have identified

several log-ins during April and May 2020 at the IP address

108.185.253.14, which, as described above, is registered to

KANYIKE at the Newhall Address.

                             IV.   CONCLUSION
     86.   Based on the foregoing, there is probable cause to

believe that on or about April 23, 2020, KANYIKE knowingly and

with the intent to defraud executed a scheme to obtain money,

funds, and property from Bank 2 by means of materially false and

fraudulent representations, pretenses, and promises, namely,

KANYIKE submitted an application for a PPP loan in the name of

Falcon Motors that contained false representations about the

number of employees and the amount of monthly payroll that

Falcon Motors had, in violation of Title 18, United States Code,

Section 1344(2).

Attested by telephone on 12/8/2020 to me.               ________________________
                                                        Agent Lori Carmack

 __                        _
 Charles F. Eick
 United States Magistrate Judge
